Citation Nr: 9920474	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  93-20 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for post-operative 
residuals, left total knee replacement, currently evaluated 
at 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1946 to 
August 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied an evaluation higher than 20 percent 
for the veteran's left knee disability.  His disability 
rating was subsequently increased to 30 percent by a rating 
decision dated in June 1994.  It is also noted that during 
the appeal, the appellant had a total knee replacement.  For 
a period of time he was provided with a 100 percent rating 
for convalescence.  The issue under appeal is for those 
periods, during the appeal period, for which a 100 percent 
rating was not in effect.

As noted in the prior Board remand, it appears that the 
veteran may have attempted to raise the issue of an earlier 
effective date for the assignment of a 30 percent disability 
evaluation for his left knee disability.  If he desires to 
pursue this issue, he and/or his representative should do so 
with specificity at the RO.  As there has thus far been no 
adjudication of this issue, the Board has no jurisdiction of 
the issue at this time.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran's left knee disability is currently 
manifested by subjective complaints of chronic, consistent 
pain, with weakness.

3.  Current objective findings of the veteran's left knee 
disability include painful quadriceps muscle, range of motion 
of 0-90 degrees, collateral ligament laxity, and increased 
antalgic gait secondary to weakness after a one-minute 
treadmill test.


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
the criteria for an evaluation of 60 percent, but no more, 
for post-operative residuals, left total knee replacement 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 5055, 5256, 
5257, 5260, 5261, (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); that is, he has presented a claim that is 
plausible.  Further, he has not alleged nor does the evidence 
show that any records of probative value, which could be 
associated with the claims folder and that have not already 
been sought, are available.  The Board accordingly finds that 
the duty to assist the veteran, as mandated by § 5107(a), has 
been satisfied.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1998).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1998).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1998). 

Further, in evaluating increased ratings, consideration will 
be given to whether higher ratings are available under the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Specifically, in DeLuca, the 
Board was directed to consider whether a veteran's complaints 
of shoulder pain could significantly limit functional ability 
during flare-ups or when the arm was used repeatedly, thus 
warranting a higher evaluation under 38 C.F.R. § 4.40.  
Moreover, the Board will consider whether weakened movement, 
excess fatigability, and incoordination support higher 
ratings under 38 C.F.R. § 4.45.  See DeLuca, 8 Vet. App. at 
207.  

In addition to the regulations cited above, the VA General 
Counsel issued a precedential opinion (VAOPGCPREC 23-97) 
holding that a claimant who had arthritis and instability of 
the knee may be rated separately under DCs 5010 and 5257, 
while cautioning that any such separate rating must be based 
on additional disabling symptomatology.  In determining 
whether additional disability exists, for purposes of a 
separate rating, the veteran must meet, at minimum, the 
criteria for a noncompensable rating under either of those 
codes.  Cf. Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. 
Cir. 1997) (assignment of zero-percent ratings is consistent 
with requirement that service connection may be granted only 
in cases of currently existing disability).  

The RO has rated the veteran's left knee disability under DC 
5055-5257.  The Board will also consider DCs 5003, 5010, 
5256, 5260, and 5261 for arthritis, knee ankylosis, knee 
impairment, and limitation of motion.  Arthritis due to 
trauma under DC 5010 substantiated by X-ray findings is rated 
as degenerative arthritis under 5003.  Under DC 5003, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003 
(1998).  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate DC, a rating of 10 percent is warranted for each 
major joint or groups of joints affected by limitation of 
motion, to be combined, not added under DC 5003.

Under DC 5055, replacement of either knee joint with a 
prosthesis warrants a 100 percent evaluation for a 1-year 
period following implantation of the prosthesis.  This period 
commences at the conclusion of the initial grant of a total 
rating for 1 month following hospital discharge pursuant to 
38 C.F.R. § 4.30.  A 60 percent evaluation is warranted if 
there are chronic residuals consisting of severely painful 
motion or weakness in the affected extremity.  With 
intermediate degrees of residual weakness, pain, or 
limitation of motion, the disability will be rated by analogy 
to DCs 5256, 5261 or 5262.  The minimum evaluation under this 
code is 30 percent.  38 C.F.R. § 4.71a, DC 5055 (1998).

Under DC 5256, favorable ankylosis of the knee, in full 
extension or in slight flexion between 0 degrees and 10 
degrees, warrants a 30 percent evaluation; ankylosis in 
flexion between 10 degrees and 20 degrees warrants a 40 
percent evaluation; ankylosis in flexion between 20 degrees 
and 45 degrees warrants a 50 percent evaluation; and 
extremely unfavorable ankylosis in flexion at an angle of 45 
degrees or more warrants a 60 percent evaluation.  Under DC 
5257, when there is impairment of the knee, including 
recurrent subluxation or lateral instability, a 10 percent 
evaluation will be assigned where the disability is slight; a 
20 percent will be assigned for moderate disability; and 30 
percent warranted for severe disability.  

Limitations of flexion under DC 5260 are assigned a 10 
percent evaluation when flexion is limited to 45 degrees; and 
a 20 percent evaluation when flexion is limited to 30 
degrees.  A 30 percent evaluation is assigned under this code 
when flexion is limited to 15 degrees.  Limitations of 
extension under DC 5261 are assigned a 10 percent evaluation 
when extension is limited to 10 degrees; and a 20 percent 
evaluation when extension is limited to 15 degrees.  A 30 
percent evaluation is assigned under this code when extension 
is limited to 20 degrees.  The motion of the knee is 
considered full where extension is to 0 degrees and flexion 
is to 140 degrees.  38 C.F.R. § 4.71, Plate II (1998).

Historically, the RO originally granted entitlement to 
service connection for the veteran's left knee disability by 
a rating decision dated in June 1949 and he was assigned a 30 
percent evaluation thereto.  This rating was subsequently 
reduced to 20 percent effective September 8, 1954.  In April 
1992, the veteran filed the claim for an increased rating 
which forms the basis of this appeal.  During the pendency of 
the appeal, he underwent a left total knee arthroplasty and 
the RO subsequently awarded a 30 percent evaluation by rating 
decision dated in June 1994 effective to April 1992.  Due to 
the left knee replacement, the RO also granted a 100 percent 
evaluation for the one year period following implantation of 
the prosthesis effective in October 1993, followed by a 30 
percent evaluation effective January 1, 1995.

In a September 1992 VA joints examination report, the veteran 
related that he had severely injured his knee in service.  He 
complained of chronic left knee pain and had been using a 
cane for several years.  Physical examination revealed a 
palpable minimal bony induration of the left knee, hip, 
ankle, and right foot.  Motion was normal in all directions.  
Straight leg raising on the left was possible to 80 degrees.  
Peripheral reflexes were equal and dull.  Peripheral pulses 
were normal in both lower extremities.  Passive lateral 
motion of the left knee elicited fairly severe pain.  Range 
of motion of the left knee was flexion to 120 degrees and 
extension to 0 degrees.  An X-ray showed degenerative changes 
of the left knee with narrowing of the medial compartment and 
mild subluxation.  The final diagnosis was degenerative 
arthritis, left knee, chronic and progressive.

Outpatient treatment records show on-going treatment for 
degenerative joint disease of the left knee.  Ultimately, in 
October 1993, the veteran underwent a left total knee 
arthroplasty.  A November 1993 X-ray report reveals that the 
veteran developed a post-operative knee effusion.  A March 
1994 follow-up orthopedic note related that the veteran had 
decreased range of motion, and swelling, which was activity-
related.  The implant was stable, incision well healed, range 
of motion was 0-100 degrees, varus and valgus were stable, 
and the veteran had a chronic effusion.  

At a personal hearing in March 1994, the veteran essentially 
argued that he was prescribed a rigid brace as early as 
November 1992, and subsequently underwent a total knee 
replacement in October 1993.  He maintained that he should 
have been entitled to the maximum evaluation for the left 
knee prior to surgery and was also entitled to a 100 percent 
due to the implantation of an artificial knee.  He reported 
that prior to surgery, his knee locked up on him frequently, 
and that he developed contact dermatitis due to the brace.

Outpatient treatment records dated in early 1994 show on-
going complaints of a mild ache in the left knee.  Range of 
motion was noted to be as great as 0-100 degrees with stable 
varus and valgus and no effusion.  Range of motion exercises 
were recommended.  In September 1994, the veteran underwent a 
revision of the left knee replacement due to malalignment of 
the patellar component.  He was discharged one week later but 
shortly thereafter readmitted for several days due to a 
hematoma formation.  Subsequent outpatient medical records 
show on-going treatment for an achy pain in the left knee, 
reported to be unchanged from the pre-operative patellar 
revision.  The wound was well healed, a 1+ effusion was 
noted, and range of motion was reported as great as 0-95 
degrees and as low as 0-65 degrees.  A January 1995 
orthopedic consultation note reveals that the veteran 
complained of pain in the left knee but was without erythema, 
warmth, or edema.  He could fully extend his knee and flexion 
was noted to be to 110 degrees.  The incision was well 
healed, with stable varus and valgus.  An X-ray reportedly 
showed that the components were in good position.  

On remand from the Board, the veteran underwent a VA joints 
examination in July 1997.  He related a history of a left 
knee injury in service and progressive difficulty with his 
left knee over the ensuing years, eventually undergoing a 
total knee replacement in 1993 for post traumatic arthritis.  
He developed post-operative complication of patella 
malalignment and tracking and had a patella button 
replacement in 1994.  Complaints included posterior thigh 
pain, decreased range of motion, and continuous pain with 
standing or walking.  Physical examination revealed a well-
healed midline incision adherent to the superior aspect to 
the underlying quadriceps muscle, mildly painful to 
palpation.  Range of motion was noted to be 0-90 degrees, 
with 8 degrees of valgus deformity.  The veteran had 1+ 
collateral ligament laxity, 1+ anterior drawer, and a 
difference of 2 cm. of the left quadriceps as compared to the 
right, and equal calf circumference.  Neurovascular status of 
the left lower extremity was intact.  The clinical impression 
was status post left total knee replacement with associated 
quadriceps weakness.  

The examiner noted that the veteran had been placed on a 
level treadmill at a standard 1 mph walking rate but the test 
had to be discontinued after one minute due to increased 
fatigability of the left lower extremity and pain in the left 
knee.  The veteran demonstrated an increase in antalgic gait 
secondary to weakness in the quadriceps and total knee 
replacement.  The examiner concluded that the veteran's 
disability would give him a "moderate" amount of problems 
with standing for protracted periods of time and walking long 
distances.

After reviewing the applicable rating criteria, and the 
objective findings and subjective complaints, the Board is of 
the opinion that a 60 percent evaluation, but no more, for 
the veteran's left knee disability is warranted.  Taken 
together, the recently-demonstrated increase in antalgic gait 
secondary to weakness and increased fatigability after one 
minute on a treadmill test, and the veteran's on-going 
complaints of pain and weakness, more nearly approximates a 
60 percent rating under DC 5055.  As such, considering the 
provisions of 38 C.F.R. § 4.7, the Board concludes that the 
overall pathology more nearly approximates the chronic 
residuals consistent with the assignment of a 60 percent 
rating.  In entering this decision, reasonable doubt was 
considered and resolved in the veteran's favor.

The Board also finds, based on the evidence of record, that 
the objective findings of the veteran's left knee disability 
do not warrant more than a 60 percent evaluation under DCs 
5256, 5257, 5260, or 5261.  In evaluating the veteran's left 
knee disability, the Board notes that the recent clinical 
findings do not disclose that the veteran has ankylosis of 
the knee; therefore, there is no basis on which to grant an 
evaluation under DC 5256.  Even if the veteran demonstrated 
extremely unfavorable ankylosis of the knee, no higher than a 
60 percent evaluation would be available under this rating 
code.  Moreover, an evaluation higher than 60 percent is not 
available under DC 5257, DC 5260, or DC 5261.  Finally, the 
Board also notes that a 60 percent evaluation is the highest 
evaluation available under DC 5055, except for the one year 
period following implantation of a prosthesis.  

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v.  Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran's working or 
seeking work.  

Further, 38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to be based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  Special consideration is given to factors 
affecting function in joint disabilities under 38 C.F.R. § 
4.45.  These requirements for the consideration of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based upon a 
single, incomplete or inaccurate report and to enable the VA 
to make a more precise evaluation of the level of disability 
and any changes in the condition.  The Board has considered 
these provisions, taking into consideration the objective 
findings as well as the subjective statements of the veteran, 
and finds that his left knee disability warrants a 60 percent 
evaluation, but no more.


ORDER

Entitlement to an increased evaluation of 60 percent, but no 
more, for post-operative residuals, left total knee 
replacement, is granted, subject to the law and regulations 
governing the award of monetary benefits.



		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

